IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45899

STATE OF IDAHO,                                  )
                                                 )   Filed: December 12, 2018
        Plaintiff-Respondent,                    )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
JESUS ADAN CASTILLO,                             )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

        Appeal from the District Court of the Seventh Judicial District, State of Idaho,
        Bingham County. Hon. Dane H. Watkins, District Judge.

        Judgment of conviction and unified sentence of forty-five years, with a minimum period
        of confinement of fifteen years, for murder in the first degree, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                           Before GUTIERREZ, Judge; HUSKEY, Judge;
                                     and LORELLO, Judge
                      ________________________________________________

PER CURIAM
        Jesus Adan Castillo pleaded guilty to murder in the first degree. I.C. §§ 18-4001, 18-
4002, 18-4003(d). The district court sentenced Castillo to a unified forty-five year sentence,
with fifteen years determinate. Castillo filed an I.C.R 35 motion, which the district court denied.
Castillo appeals. 1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.

1
      Castillo does not assert the district court abused its discretion by denying his Idaho
Criminal Rule 35 motion.
                                                 1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Castillo’s judgment of conviction and sentence is affirmed.




                                                     2